Citation Nr: 9925335	
Decision Date: 09/03/99    Archive Date: 09/13/99

DOCKET NO.  96-37 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs disability compensation 
benefits.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel

INTRODUCTION

The veteran served on active duty from September 1987 to 
March 1992.  He also had a period of active duty for training 
from June to October 1967.  This is an appeal from a May 1996 
decision by the Department of Veterans Affairs (VA) Regional 
Office Milwaukee, Wisconsin, Committee on Waivers and 
Compromises which denied entitlement to waiver of recovery of 
an overpayment of VA disability compensation benefits.  The 
overpayment is reported to be in the amount of $5,130.80.  


REMAND

The record reflects that, in an April 1993 rating action, 
service connection was established for several conditions, 
rated 80 percent disabling in combination.  The veteran was 
awarded VA disability compensation based on the above rating 
action.  His award included additional allowances for a wife 
and two children, [redacted], born in January 1974, and 
[redacted], born in January 1976.  

In June 1993, the veteran submitted a claim for a total 
rating based on individual unemployability.  The claim was 
denied in an August 1993 rating action and the veteran 
appealed from that decision.

In a July 1995 rating action, a total rating based on 
individual unemployability was granted effective in May 1992.  
Basic eligibility for Dependents Educational Assistance under 
38 U.S. Code, Chapter 35, was also established effective from 
May 1992.  

The record indicates that, in August 1995, the veteran was 
sent a check for $27,589 representing retroactive benefits.  
He was later sent a check for $3,016 representing additional 
retroactive benefits.  

The record further reflects that, in September 1995, [redacted] 
was sent a check for $4,913.75 representing retroactive 
dependents educational assistance benefits under 38 U.S. 
Code, Chapter 35, and in November 1995, [redacted] was sent a 
check for $3,164.67 representing retroactive benefits under 
Chapter 35.  

In February 1996, the regional office adjusted the veteran's 
award of disability compensation to remove [redacted] and 
[redacted] as dependents effective from September 25, 1994, 
since the veteran was not entitled to additional disability 
compensation for his children for the same period for which 
they had received Chapter 35 benefits.  This action resulted 
in the overpayment in question.  The veteran's award was 
later adjusted to remove [redacted] as a dependent effective 
October 3, 1994, since he began his Chapter 35 benefits at 
that time.  The Chapter 35 benefits for [redacted] had begun on 
September 25, 1994.

The record reflects that in a financial status report dated 
in March 1996 the veteran reported that the family monthly 
income, consisting of his VA compensation and his spouse's 
earnings, was $3,095 whereas his total monthly expenses were 
$2,778, leaving a balance of $317.

In the May 1996 decision by the Committee on Waivers and 
Compromises, it was indicated that there was no fraud, 
misrepresentation, or bad faith on the part of the veteran in 
creation of the overpayment.  However, it was held that he 
was at fault in creation of the indebtedness and that his 
indebtedness to the VA had to be afforded the same 
consideration as his other debts.  Thus, it was held that 
recovery of the overpayment would not be against the 
principle of equity and good conscience and the veteran's 
request for waiver of recovery of the overpayment was denied.  

The veteran has maintained that he was not at fault in 
creation of the overpayment since he was unaware that he was 
not entitled to the retroactive benefits sent to him in 1995.  
He also maintained that, due to his back surgery and 
deteriorating health, his wife had had to leave her job to 
assist in his care and his financial situation had 
accordingly changed.

On an April 1998 financial status report, the veteran 
indicated that the family monthly net income was $2,660 after 
deduction of $143 for the VA overpayment whereas his monthly 
expenses were $2,800.  He indicated that the family income 
consisted of his Social Security benefits and his VA 
disability compensation.  

The record further reflects that in an October 1998 rating 
action a 100 percent schedular evaluation was assigned for 
residuals of excision of a subarachnoid cyst of the cervical 
and thoracic spines, effective from June 1996.  The veteran 
was also found entitled to special monthly compensation based 
on aid and attendance from June 1996 to September 1997 and 
based on being housebound, effective from September 1997.  

In the December 1998 supplemental statement of the case, it 
was indicated that when Chapter 35 benefits were awarded to 
[redacted], the address she used was the same as the veteran's 
address.  It was indicated that the veteran should have been 
aware that his daughter had applied for and had been granted 
Chapter 35 benefits.  However, information regarding the 
claim for Chapter 35 benefits by [redacted] is not of record.

On the basis of the present record, the Board is of the 
opinion that additional information would be desirable and 
the case is REMANDED for the following action:

1.  The regional office should obtain the 
dependents educational assistance folders 
for [redacted] and [redacted] and associate 
those folders with the veteran's claims 
file.  

2.  The veteran should then be asked to 
complete and return a financial status 
report (VA Form 20-5655) reflecting the 
current income, expenses and assets of 
himself and his spouse.  That information 
should also be included with the claims 
file.  

3.  The veteran's claim should then be 
reviewed by the regional office.  If the 
denial is continued, the veteran and his 
representative should be sent a 
supplemental statement of the case and be 
afforded the appropriate time in which to 
respond.  

When the above action has been completed, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the veteran 
until he receives further notice.  

The purpose of this REMAND is to obtain clarifying 
information.  The Board intimates no opinion as to the 
disposition warranted in this case pending completion of the 
requested action.  



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).




